Citation Nr: 0514366	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to May 25, 1999 
for the grant of service connection for xeroderma.

2.  Entitlement to an initial rating in excess of 30 percent 
for residuals of xeroderma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
granted service connection for xeroderma and assigned a 10 
percent rating effective May 25, 1999.  

By a June 2001 decision, the RO assigned a 30 percent rating 
effective May 25, 1999.  As a 30 percent evaluation is not 
the maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).
RO, which

The Board remanded this case in September 2002 for additional 
development, including a personal hearing.  The hearing was 
conducted by the undersigned Veterans Law Judge at the RO in 
May 2003.  The Board remanded the claim in February 2004 for 
further development.  The requested development has been 
accomplished and the case was returned to the Board.  

In May 2005, the veteran's motion to advance the appeal on 
the Board's docket was granted due to the veteran's age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  In September 1996, the RO issued a decision finding that 
new and material evidence had not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a skin condition.  The veteran was advised of his procedural 
and appellate rights, but he did not file a timely notice of 
disagreement.

2.  VA received the veteran's application to reopen his claim 
on May 25, 1999.

3.  In March 2001, the RO granted the claim of service 
connection for xeroderma, and assigned an effective date of 
May 25, 1999.  

4.  The veteran's xeroderma, comprising no more than 5 
percent of the entire body and no exposed surfaces, is 
manifested by blisters and itching, productive of no more 
than exudation or itching constant, and does not require use 
of systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 25, 
1999 for the grant of service connection for xeroderma have 
not been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155(a), 3.400 (2004).

2.  The criteria for a rating greater than 30 percent for 
xeroderma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic 
Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in April 2004, as well as by the 
discussions in the June 2001 statement of the case (SOC) and 
the January 2005 supplemental statement of the case (SSOC).  
By means of these documents, the veteran was told of the 
requirements to establish entitlement to increased ratings 
and earlier effective dates, of the reasons for the denial of 
his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the VCAA notice was issued subsequent to the 
rating action on appeal in which the veteran disagreed with 
the assigned rating and effective date.  However, the Board 
notes that a General Counsel opinion states that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  

Further, the Board notes that over the course of the appeal, 
the criteria for evaluating skin disorders were revised and 
became effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The veteran was notified of the new 
criteria and their application to his case by the SSOC of 
January 2005.  Further, proceeding with a decision at this 
time would not prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993) since the RO has evaluated the 
disabilities under the old and new criteria.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In accordance with the Board's February 2004 remand, 
the veteran was afforded a VA examination in July 2004.  A 
copy of the report is associated with the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Earlier Effective Date

The veteran argues that the effective date of the grant of 
service connection for xeroderma should be earlier than May 
25, 1999 because he had filed claims much earlier than that 
date.  

Records show a separation date of July 15, 1949.  The veteran 
filed his initial claim alleging entitlement to service 
connection for a skin condition in 1960, more than 10 years 
after his separation from service.  Therefore, the effective 
date for the grant of service connection for xeroderma is not 
the day after the veteran's separation from service.

The RO denied the initial claim in June 1960.  The veteran 
filed applications to reopen his claim in 1974, 1977, 1990, 
1993, and 1996.  However, the RO refused to reopen the claim 
and continued to deny service connection for a skin 
condition.  After the most recent denial in September 1996, 
the RO again advised the veteran of his procedural and 
appellate rights.  However, the veteran did not file a notice 
of disagreement with this decision within one year of 
notification.  Thus, the decision became final.  See 38 
U.S.C.A. § 7105.

On May 25, 1999, VA received another application to reopen 
the claim of service connection for a skin condition.  The RO 
refused to reopen the claim in December 1999, and notice of 
the decision was issued on December 15, 1999.  In April 2000, 
the veteran submitted new evidence, which included a nexus 
opinion.  In a March 2001 rating decision, the RO granted 
service connection for xeroderma effective from May 25, 1999 
since the new evidence was submitted prior to the expiration 
of the appeal period for the December 1999 decision.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award is based upon a variety of factors, 
including date of claim, date entitlement is shown and 
finality of prior decisions.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  

The Board acknowledges the veteran's contention that the 
effective date should be earlier.  However, upon review, the 
Board finds that the veteran did not submit any communication 
or action indicating intent to disagree with the September 
1996 decision or to reopen the claim for service connection 
prior claim received on May 25, 1999.  After a thorough 
review of the record, the Board is compelled to conclude that 
following the September 1996 final rating decision and 
notification letter, a claim to reopen a service connection 
for skin disorder was not received until May 25, 1999.  Thus, 
the earliest effective date for the veteran's claim is 
therefore the date of the receipt of application as per 
38 C.F.R. § 3.400(c)(2), (q), (r), or May 25, 1999.  

As no claim to reopen her claim for service connection 
following the September 1996 rating decision was received 
prior to May 25, 1999, applicable law provides that the 
effective date of the grant of service connection cannot be 
earlier than May 25, 1999.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  As a result, the claim for entitlement to an 
earlier effective date must be denied.

Higher Initial Rating

The service medical records document complaints and findings 
related to the skin.  Post-service records, dated in the 
1970s and 1990s, reveal treatment for a skin condition.  

The veteran submitted an April 2000 nexus opinion from a 
private physician.  Pursuant to the claim, a VA examination 
was conducted in June 2000.  It was reported that the veteran 
was being treated with hydroxyzine tablets.  His symptoms 
included, pruritis and pain.  The veteran denied that the 
areas itched, but he did scratch the areas because of pain 
and burning deep in the tissue.  The examiner noticed small 
white discolored macules over the lower extremities that 
contained the majority of areas.  There were several 
discolored macules and white areas on the chest and abdomen, 
a few on the arms, and white depigmented areas on the scalp.  
There was one area on the left upper abdomen that contained a 
crusted area that the veteran reported would leave a white 
depigmented area when removed.  Generally, the outbreaks 
include the development of a clear blister with a black crust 
forming once it dries with a residual white spot when 
removed.  The examiner diagnosed xeroderma.  

By rating action of March 2001, the RO granted service 
connection for xeroderma.  A 10 percent rating was assigned, 
effective May 25, 1999, the date that the veteran's 
application to reopen the claim was received.  In a June 2001 
decision, the RO granted an increased evaluation to 30 
percent effective May 25, 1999.  

In May 2003, the veteran offered testimony regarding the 
severity of his skin condition.  He noted symptoms such as a 
burning feeling in the flesh that causes him to scratch.  The 
breakouts are worse on his legs.  He had also noticed scars 
on his legs, chest, and arms.  The veteran also noted that 
the condition has occurred on his scalp.  

At a July 2004 VA examination, the veteran reported taking 
hydroxyzine three to four times a day with symptoms of 
itching.  The examiner noticed weight loss, but attributed it 
to anemia and possible poor nutrition.  The examination 
revealed diffuse hypopigmented confluent macules concentrated 
to tibial region and scattered on upper thigh and scalp.  
There were isolated macules on abdomen and chest.  The 
condition did not affect exposed areas and only less than 5 
percent of the body surface.  There was no crusting or 
excoriated region consistent with itching.  There were no 
blisters and the rest of the skin was atrophied and dry 
consistent with aging.  The macules appeared to be scars, but 
were superficial, did not adhere, and were without 
disfigurement.  The examiner diagnosed xeroderma and found it 
well controlled with medication.  The examiner suspected 
malingering as the history was not consistent with objective 
findings.

Over the course of this appeal, the criteria for evaluating 
skin disabilities were revised and became effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  As 
noted above the veteran was provided a copy of the revised 
criteria and the opportunity to submit pertinent evidence 
and/or argument.  

The VA General Counsel, citing United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
precedent, held when a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board, that in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating skin disabilities apply prior to the change in 
regulation, or August 30, 2002, and that the new criteria 
apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Service connection is in effect for xeroderma, rated 30 
percent disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Prior to August 30, 2002, Diagnostic 
Code 7806 contemplated eczema, and currently Diagnostic Code 
7806 contemplates dermatitis or eczema.  

Under the old version, a 30 percent rating is assigned for 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  A maximum rating of 50 percent is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

Under the current version, a 30 percent rating is assigned 
when eczema covers 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent is assigned when eczema covers more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Here, the application of the current version of Diagnostic 
Code 7806 would not be favorable.  For instance, on the most 
recent VA examination, it was stated that the veteran's 
xeroderma covered less than 5 percent of the body surface and 
that exposed areas were not affected.  Since the findings do 
not approximate the criteria for a 30 percent rating, it is 
reasonable to fin that the skin condition does not cover more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected as required for the maximum rating of 
60 percent.  Further, the evidence is negative for any 
reports of the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

Regarding the old criteria, the Board notes that the findings 
and complaints of record are negative for systemic or nervous 
manifestations, and the skin condition has not been described 
as exceptionally repugnant.  Overall, the disability picture 
presented does not approximate the criteria for a 50 percent 
rating under the old criteria, and is adequately described by 
the criteria for a 30 percent rating.  Therefore, there is 
not a question as to which rating should apply.  38 C.F.R. 
§ 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than the 
old version of 7806, do not provide a basis to assign an 
evaluation higher than the 30 percent rating currently in 
effect.

Diagnostic Code 7805, in effect prior to August 30, 2002, 
contemplates scars rated on the limitation of the part 
affected.  Currently, Diagnostic Code 7801 contemplates deep 
scars other than the head, face or neck, or cause limited 
motion, and Diagnostic Code 7805 provides for rating scars 
based on the limitation of the affected part.  However, there 
are no indications that the blisters and other symptoms 
associated with the veteran's xeroderma are productive of 
limitation of motion.  Therefore, the old and new versions of 
7805 and the current version of 7801 are not for application.

Other Diagnostic Codes in effect prior to August 30, 2002 
that offer ratings greater than 30 percent are not for 
application in this case.  The evidence does show that areas 
of the veteran's scalp have been affected.  However, it has 
not been alleged and the clinical findings do not show that 
the appearance of the condition on his scalp is comparable to 
disfiguring scars of the head face or neck contemplated by 
the old and new versions of Diagnostic Code 7800.  

Further, the clinical findings do not show that the veteran's 
xeroderma is comparable to third degree burn scars (old 
version of Diagnostic Code 7801), or second degree burn scars 
(old version of Diagnostic Code 7802).  Therefore, the old 
versions of Diagnostic Codes 7801 and 7802 are not for 
application.  

Currently, Diagnostic Code 7817 contemplates exfoliative 
dermatitis, but the ratings are dependent upon the need for 
systemic therapy.  As noted, the veteran's xeroderma has not 
required such therapy.  Therefore, Diagnostic Code 7817 is 
not for application.

As discussed, the application of the old and new criteria 
does not result in the assignment of a rating greater than 30 
percent.  Finally, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a date earlier than May 25, 1999 for the grant 
of service connection for xeroderma is denied.

Entitlement to a rating greater than 30 percent for xeroderma 
has not been established, and the appeal is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


